Title: 21st.
From: Adams, John Quincy
To: 


       Mr. Williams this forenoon closed the subject of Pneumatics, with an account of the different kinds of air. Was employ’d, the chief part of the day in writing my part for Commencement, and have not yet finished it. As I am conscious, of having no talent at rhetorical composition; this allotment has given me a vast deal of anxiety. As my part is of the same kind with that of Freeman, whose chief talent, among many others, lies in this kind of Compositions; I dread the comparisons which may be made; and although my friendship for him is such, that I shall rejoice to see him perform his part with universal approbation, and unbounded applause, yet I cannot help fearing that contrasts may be drawn, which will reflect disgrace upon me.
      